Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Applicant’s amendment, filed April 7, 2021, has been entered in the application. Claims 1-20 are pending.
Information Disclosure Statement
Applicant is advised that the M.P.E.P. states the following with respect to large or excessively numerous information disclosure statements:
Although a concise explanation of the relevance of information is not required for English language information, applicants are encouraged to provide a concise explanation of why the English-language information is being submitted. Concise explanations (especially those that point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more is highly relevant to patentability (M.P.E.P. § 609)

Therefore it is recommended that if any information that has been cited by Applicant in the disclosure statement is known to be material for patentability as defined by 37 CFR 1.56, Applicant should present a concise statement as to the relevance of that/those particular documents therein cited. The references cited by applicants in the IDS have been made of record. 
While the statement filed clearly does not comply with the guidelines set forth in MPEP 2004 regarding both the number of references cited and the elimination of clearly irrelevant art and marginally cumulative information, compliance with these guidelines is not mandatory.  Furthermore, 37 CFR 1.97 and 1.98 do not require that the information be material, rather they allow for submission of information regardless of its pertinence to the claimed invention. Also, there is no requirement to explain the materiality of the submitted references, however, the cloaking of a clearly relevant reference by inclusion in a long list of citations may not comply with Applicant's duty of disclosure. See Penn Yan Boats, Inc. V. Sea Lark boats Inc., 359 F. Supp. 948, aff'd 479 F. 2d. 1338. 
An Applicant’s duty of disclosure of material information is not satisfied by presenting a patent examiner with “a mountain of largely irrelevant data from which he 
Also see Golden Valley Microwave Foods, 837 F. Supp at 1477, 24 U.S.P.Q.2d (BNA) at 1827 (“it is likewise a violation of the duty of candor…to disclose a pertinent prior art reference to the examiner in such a way as to ‘bury’ it or its disclosures in a series of disclosures of less relevant prior art references…”).
Claim Rejections - 35 USC § 112
Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 8, lines 7-8, “the adjuster assembly” lacks a clear antecedent basis (note that applicant has chosen to recite “an adjuster assembly” at line 9, which is later in the claim.
Claim Rejections - 35 USC § 102 and/or 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 10, 13 and 18 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Dingman et al. (US 2016/0137160, cited previously and long of record). Dingman et al. teach a shock absorbing height adjusting device for use with an occupant restraint system mounted on a vehicle, including an anchor (34) configured to be fixedly attached to a vehicle frame (18), a web guiding element (50, 52, 54) configured to slidably receive the web (14) of the restraint system, an energy-absorbing anti-cinch shock absorber feature (30) operably coupling the web guiding element to the anchor, an adjuster assembly (56) which allows the web guiding element to be positioned at, and locked to plural locations (¶0046) with respect to the anchor (34) and repositioned to plural other locations, the energy-absorbing anti-cinch shock absorber feature  coupled to the anchor at one end (34) and including a lower portion coupled to the web guiding element (portion of 30 between 30B and 50, 52, 54) wherein the energy-absorbing anti-.
As regards the web guiding element being specifically a “D-ring”, initially, the guiding element has the structural characteristics which are claimed, including a mounting to an resilient anti-cinch element and being capable of providing a pass-through opening to accommodate the belt webbing (14), but is not called out as a “D-ring”. To the extent that it possesses the structural attributes associated with the claimed D-ring, it is understood to perform as a D-ring. Additionally and/or alternatively, to the extent that it performs as such but isn’t explicitly called a “D-ring”, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the web guiding element as being a D-ring for the purpose of using a web guiding element which is commonly known and employed in passenger restraint systems, for the purpose of using commonly available structural elements, thus ensuring a comparatively low cost in obtaining and using the guiding element.

Claims 3-7, 11, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dingman et al. in view of Ray et al. (US 5,366,243, cited previously and long of record) The reference to Dingman et al. is discussed above and while teaching a generic arrangement for adjusting the position of the web guiding element (50, 52, 54) fails to teach a specific structure which comprises a tang on the web guiding element with a plurality of holes and an engagement element on the adjuster assembly which includes a member for engaging a corresponding one of the adjustment holes, a biasing member for biasing the engagement member towards the tang, the engagement member being a pin or pawl latching element configured to be inserted into one of the adjustment holes to lock the position, and removable from the respective adjustment hole to allow repositioning to another adjustment hole, the pin or pawl 
Ray et al. teach that it is well known in a repositionable engagement structure usable in a vehicular occupant restraint system to provide a repositionable mounting with mating engagement via an oblong pin or pawl (196) on a first element and respective adjustment apertures (58) in a tang (face of 30 containing 58) engaged thereby, the oblong pin or pawl being pivotal (pivot point 210) and spring biased (192), the latch being movable by biased control elements (248) connected to a lift latch lever (243, pivoting at 264) to allow latching into one of a plurality of positions, or disconnection from one of the positions and movement to another position. 
It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the adjuster structure taught in somewhat general terms by the base reference to Dingman et al. as discussed above to include an oblong pin or pawl, provided with a pivotally mounted latching structure as taught by Ray et al. attached to the adjuster element of Dingman et al., and able to be moved into or out of mating adjustment apertures as taught by Ray et al. provided on a tang on the web guiding element taught by Dingman et al. to allow movement between the positions, operable by a lift lever, as taught by Ray et al., for the purpose of providing a specific structural form to the adjuster structure taught in general, but not specific terms by the base reference to Dingman et al, the use of a pivotal pawl or latch and lift lever serving to provide an ergonomic operation interface that it easy to operate due to the mechanical advantage of the lever and pivot structure.

Allowable Subject Matter
Claim 8, as understood, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 9, as understood, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 12, 14, 15, 16 and 17 are allowed.
Response to Comments
Applicant’s comments, filed with the amendment, have been carefully considered.
Applicant asserts that the reference to Grunewald as previously applied by the examiner, cannot meet at least the limitations of the independent claims to which it was previously applied. Note the reference to Dingman et al., which was cited previously by the examiner, which reference is now applied in direct response to applicant’s amendment.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:

		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616